SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM N-1A File No. 033-14363File No. 811-05162 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No.55 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No.55 (Check appropriate box or boxes) DELAWARE VIP TRUST (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: April 30, 2010 It is proposed that this filing will become effective (check appropriate box): / / immediately upon filing pursuant to paragraph (b) /X/ on April 30, 2010 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective
